DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
This action is in reply to application 16/237774 filed on 01/02/2019.  Claims 1-12 are currently pending and has been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites “if types of input feature quantities are insufficient by two or more types relative to the preset number of types, generate an output signal by inputting the input feature quantities and supplementary values that substitute missing types of feature quantities”.  It is unclear whether an output signal is generated by inputting the input feature quantities and supplementary values that substitute missing types of feature quantities because it is unclear whether input feature quantities are insufficient by two or more types relative to the preset number of types since this step is preceded by the optional word “if”.  Claims 9 and 12 recite similar limitations and are rejected for the same reasons.  All claims dependent on these claims are rejected for the same reasons.

Claim 2 recites “if types of input feature quantities are insufficient by two or more types relative to the preset number of types, determine whether or not any of the missing types of the feature 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claims 1-8 (Group I) are drawn to a diagnosis support apparatus that supports a diagnosis using a computation model generated by inferring an input of a preset number of types of feature quantities, the diagnosis support apparatus comprising: processing circuitry configured to: if types of input feature quantities are insufficient by two or more types relative to the preset number of types, generate an output signal by inputting the input feature Claims 9-10 (Group II) are drawn to a diagnosis support system that supports a diagnosis using a computation model generated by inferring an input of a preset number of types of feature quantities, the diagnosis support system comprising: processing circuitry configured to: if types of input feature quantities are insufficient by two or more types relative to the preset number of types, generate an output signal by inputting the input feature quantities and supplementary values that substitute missing types of feature quantities; and input, while fluctuating the supplementary value with respect to each of the missing types of the feature quantities, the supplementary values to the computation model, select at least one of the types of the feature quantities substituted by the supplementary values based on a change in value of an output signal that is generated when each of the fluctuated supplementary values is input to the computation model, and generate support information based on the selected type of the feature quantity, which is within the four statutory categories (i.e. apparatus).  Claims 11-12 (Group III) are drawn to  a diagnosis support method, comprising: extracting a plurality of types of feature quantities from a medical signal,- comparing numbers between types of feature quantities inferred to be input to a computation model and the extracted types of the feature quantities; if types of the extracted feature quantities are insufficient by two or more types relative to the inferred number of types, generating an output signal by inputting the extracted feature quantities and a supplementary values that substitute missing types of feature quantities, fluctuating the supplementary value with respect to each of the missing types of the feature quantities, and generating an output signal by inputting the fluctuated supplementary value to the computation model; and selecting at least one of the types of the feature quantities substituted by the supplementary values based on a change in value of an output signal generated when each of the fluctuated supplementary values is input.

Claims 1-8 (Group I) involve abstract steps, outlined in bold of a diagnosis support apparatus that supports a diagnosis using a computation model generated by inferring an input of a preset number of types of feature quantities, the diagnosis support apparatus comprising: processing circuitry configured to: if types of input feature quantities are insufficient by two or more types relative to the preset number of types, generate an output signal by inputting the input feature quantities and supplementary values that substitute missing types of feature quantities; and input, while fluctuating the supplementary value with respect to each of the missing types of the feature quantities, the supplementary values to the computation model, select at least one of the types of the feature quantities substituted by the supplementary values based on a change in value of an output signal that is generated when each of the fluctuated supplementary values is input, and generate support information based on the selected type of the feature quantity.  Claims 9-10 (Group II) involve abstract steps, outlined in bold of a diagnosis support system that supports a diagnosis using a computation model generated by inferring an input of a preset number of types of feature quantities, the diagnosis support system comprising: processing circuitry configured to: if types of input feature quantities are insufficient by two or more types relative to the preset number of types, generate an output signal by inputting the input feature quantities and supplementary values that substitute missing types of feature quantities; and input, while fluctuating the supplementary value with respect to each of the missing types of the feature quantities, the supplementary values to the computation model, select at least one of the types of the feature quantities substituted by the supplementary values based on a change in value of an output signal that is generated when each of the fluctuated supplementary values is input to the computation model, and generate support information based on the selected type of the feature quantity.  Claims 11-12 (Group III) are drawn to  a diagnosis support method, comprising: extracting a plurality of types of feature quantities from a medical signal,- comparing numbers between types of feature quantities inferred to be input to a computation model and the extracted types of the feature quantities; if types of the extracted feature quantities are insufficient by two or more types relative to the inferred number of types, generating an output signal by inputting the extracted feature quantities and a supplementary values that substitute missing types of feature quantities, fluctuating the supplementary value with respect to each of the missing types of the feature quantities, and generating an output signal by inputting the fluctuated supplementary value to the computation model; and selecting at least one of the types of the feature quantities substituted by the supplementary values based on a change in value of an output signal generated when each of the fluctuated supplementary values is input.  These steps are directed to the abstract idea of generating support for a patient diagnosis by selecting a feature quantity based on a change in value of the different diagnoses when supplementary values are substituted for missing values.  This abstract idea is covered under the categories outlined in the 2019 PEG of mental processes (i.e. concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) because it involves determining diagnosis based on input values, and mathematical concepts (i.e. mathematical relationships, mathematical formulas or equations, and/or mathematical calculations) because it involves using a computational model to determine diagnosis.  Accordingly, the claims recite and are directed to an abstract idea.

Furthermore, the claims as a whole do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The additional elements or combination of elements other than those elements involved in the abstract idea in Claims 1-8 (Group I), outlined in italics, of a diagnosis support apparatus that supports a diagnosis using a computation model generated by inferring an input of a preset number of types of feature quantities, the diagnosis support apparatus comprising: processing circuitry configured to: if types of input feature quantities are insufficient by two or more types relative to the preset number of types, generate an output signal by inputting the input feature quantities and supplementary values that substitute missing types of feature quantities; and input, while fluctuating the supplementary value with respect to each of the missing types of the feature quantities, the supplementary values to the computation model, select at least one of the types of the feature quantities substituted by the supplementary values based on a change in value of an output signal that is generated when each of the fluctuated supplementary values is input, and generate support information based on the selected type of the feature quantity, in Claims 9-10 (Group II), outlined in italics, of a diagnosis support system that supports a diagnosis using a computation model generated by inferring an input of a preset number of types of feature quantities, the diagnosis support system comprising: processing circuitry configured to: if types of input feature quantities are insufficient by two or more types relative to the preset number of types, generate an output signal by inputting the input feature quantities and supplementary values that substitute missing types of feature quantities; and input, while fluctuating the supplementary value with respect to each of the missing types of the feature quantities, the supplementary values to the computation model, select at least one of the types of the feature quantities substituted by the supplementary values based on a change in value of an output signal that is generated when each of the fluctuated supplementary values is input to the computation model, and generate support information based on the selected type of the feature quantity, and in Claims 11-12 (Group III), outlined in italics, of a diagnosis support method, comprising: extracting a plurality of types of feature quantities from a medical signal,- comparing numbers between types of feature quantities inferred to be input to a computation model and the extracted types of the feature quantities; if types of the extracted feature quantities are insufficient by two or more types relative to the inferred number of types, generating an output signal by inputting the extracted feature quantities and a supplementary values that substitute missing types of feature quantities, fluctuating the supplementary value with respect to each of the missing types of the feature quantities, and generating an output signal by inputting the fluctuated supplementary value to the computation model; and selecting at least one of the types of the feature quantities substituted by the supplementary values based on a change in value of an output signal generated when each of the fluctuated supplementary values is input, amount to no more than the recitation of:  

adding the words “apply it” with the judicial exception, or mere instructions to implement an abstract idea on a computer.  The following are examples of merely applying the instructions by reciting the computing structure as a tool to implement the claimed limitations, e.g. see MPEP 2106.05(f); 
A commonplace business method or mathematical algorithm being applied on a general purpose computer, e.g. see Alice Corp. v. CLS Bank – similarly, a business method involving determining a diagnosis by fluctuating missing values in a computational model being applied on generic computer components such as an apparatus, processing circuitry, and a signal;
A process for monitoring audit log data that is executed on a general-purpose computer where the increased speed in the process comes solely from the capabilities of the general-purpose computer, e.g. see FairWarning IP, LLC v. Iatric Sys. – similarly, the current invention executes the claimed limitations more expediently solely due to the fact that they are executed on a general-purpose computer, as opposed to being done manually; 
Requiring the use of software to tailor information and provide it to the user on a generic computer, e.g. see Intellectual Ventures I LLC v. Capital One Bank – similarly, the current invention requires the use of software to determine diagnosis information and provide it to a user on a generic computer;
generally linking the abstract idea to a particular technological environment or field of use.  The following represent examples that courts have identified as generally linking the abstract idea to a particular technological environment (e.g. see MPEP 2106.05(h)):
Limiting the use of a particular formula for a particular purpose, because this limitation represents a mere token acquiescence to limiting the reach of the claim, e.g. see Parker v. Flook – similarly, the current invention merely limits the analysis of data to patient diagnosis;
Specifying that the abstract idea be executed in a computer environment, because this requirement merely limits the claims to a particular field, e.g. see FairWarning v. Iatric Sys. 
Limiting the abstract idea to diagnosis data, because limiting application of the abstract idea to diagnosis data is simply an attempt to limit the use of the abstract idea to a particular technological environment, e.g. see Electric Power Group, LLC v. Alstom S.A.;
adding insignificant extrasolution activity to the abstract idea, for example mere data gathering, selecting a particular data source or type of data to be manipulated, and/or insignificant application.  The following are examples of insignificant extrasolution activities (e.g. see MPEP 2106.05(g)):
Performing clinical tests on individuals to obtain input for an equation, e.g. see In re Grams – similarly, the current invention utilizes received patient medical data to obtain input for a diagnosis process; 
Printing or downloading generated menus, e.g. see Ameranth – similarly, the present invention merely outputs a signal.
Limiting a database to XML tags, e.g. see Intellectual Ventures I LLC v. Erie Indem. Co. – similarly, the current invention merely limits the data to diagnosis data;
Well-understood, routine, conventional activities previously known to the industry: 
The Specification expressly discloses that the additional elements are well-understood, routine, and conventional in nature: the following figure(s) and/or passage(s) of the Specification disclose that the additional elements outlined above comprise a plurality of different types of generic computing systems that are configured to perform generic computer functions (i.e. generating output, inputting values, generate support inforamtion) that are abstract activities previously known to the pertinent industry (i.e. patient diagnosis):
  
FIG. 1 is a block diagram illustrating a functional
configuration of a hospital information system provided
with a diagnosis support apparatus 10 according to a first
embodiment. The hospital information system illustrated in
5 FIG. 1 includes a diagnosis support apparatus 10, an
electronic health record system 20, a medical image
management system (PACS: Picture Archiving and
Communication System) 30, and a communication terminal 40.

10 record system 20, the medical image management system 30,
and the communication terminal 40 are connected through an
intra-hospital network such as a LAN (Local Area Network)
in a manner to enable data communication. It does not
matter whether connection to an intra-hospital network is a
15 wired connection or wireless connection. As long as
security is ensured, a line to be connected is not limited
to an intra-hospital network. For example, connection may
be made to a public communication line such as to the
Internet through a VPN (Virtual Private Network), etc.

FIG. 1 illustrates, as an example, the case in which a
15 server included in the electronic health record system 20
is only the server apparatus 21. However, a server is not
limited to this case. A plurality of server apparatuses 21
may be provided as needed. For example, the server
apparatus 21 may be provided for each piece of information
20 to manage.

FIG. l illustrates, as an example, the case in which
the medical image management system 30 includes only the
server apparatus 31. However, the server apparatus 31 is
not limited to this case. A plurality of server apparatuses
15 31 may be provided as needed.

The diagnosis support apparatus lO is an apparatus
20 that supports an operator such as a doctor in diagnosing a
patient. FIG. 2 is a block diagram illustrating an example
of a functional configuration of the diagnosis support
apparatus lO illustrated in FIG. l. The diagnosis support
apparatus 10 illustrated in FIG. 2 includes processing
25 circuitry ll, memory 12, and a communication interface 13.
The processing circuitry ll, the memory 12, and the
communication interface 13 are connected through, e.g., a
8
bus so that they can communicate with each other.
The processing circuitry 11 is a processor that
functions as a main unit of the diagnosis support apparatus
10. The processing circuitry 11 executes a program stored
5 in the memory 12, etc., thereby realizing a function
corresponding to this particular program.
The memory 12 is a storage device such as a ROM (Read
Only Memory), a RAM (Random Access Memory), an HDD (Hard
Disk Drive), an SSD (Solid State Drive), an integrated
10 circuit storage device, etc., which stores a variety of
information. The memory 12 may be a drive, etc., which
reads and writes a variety of information with respect to a
portable storage medium such as a CD-ROM drive, a DVD

15 necessarily realized by a single storage device. For
example, the memory 12 may be realized by a plurality of
storage devices. Furthermore, the memory 12 may be located
within another computer connected to the diagnosis support
apparatus 10 through a network.

Court decisions: The following are examples of court decisions demonstrating well-understood, routine and conventional activities, e.g. see MPEP 2106.05(d)(II):
Performing repetitive calculations, e.g. see Parker v. Flook, and/or Bancorp Services v. Sun Life – similarly, the current invention performs basic calculations (i.e. determining diagnosis from patient values) and does not impose meaningful limits on the scope of the claims; 

Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, applies the judicial exception with, or by use of, a particular machine, effects a transformation or reduction of a particular article to a different state or thing, or applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  Their collective functions merely provides conventional computer implementation of generating support for a patient diagnosis by selecting a feature quantity based on a change in value of the different diagnoses when supplementary values are substituted for missing values. 

Furthermore, dependent claims 2-8, 10, and 12 when analyzed individually and as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea and are not significantly more.  These claims 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Tsugo (US 2016/0085928 A1) in view of Asada, et al. (US 5,463,548 A).

With regards to claim 1, Tsugo teaches a diagnosis support apparatus that supports a diagnosis using a computation model generated by inferring an input of a preset number of types of feature quantities (see at least figure 1, paragraphs 0161, 0164, medical assistance system with diagnostic assistance program uses average values for missing values), the diagnosis support apparatus comprising: processing circuitry (see at least paragraph 0075, CPU executes processing) configured to: if types of input feature quantities are insufficient by two or more types relative to the preset number of types, generate an output signal by inputting the input feature quantities and supplementary values that substitute missing types of feature quantities (see at least figure 22, ; and input …the supplementary values to the computation model, select at least one of the types of the feature quantities substituted by the supplementary values… (see at least figure 22, paragraph 0166, system substitutes supplementary values for missing values and they are confirmed).

Tsugo does not explicitly teach …while fluctuating the supplementary value with respect to each of the missing types of the feature quantities, …based on a change in value of an output signal that is generated when each of the fluctuated supplementary values is input, and generate support information based on the selected type of the feature quantity.  Asada teaches …while fluctuating the supplementary value with respect to each of the missing types of the feature quantities (see at least column 10, lines 20-36, multiple items of clinical data are missing or unavailable including temperature; at least figure 11, column 10, lines 57-65, fluctuating body temperature), … based on a change in value of an output signal that is generated when each of the fluctuated supplementary values is input, and generate support information based on the selected type of the feature quantity (see at least figure 11, column 10, lines 57-65, fluctuating body temperature where low body temperature indicates UIP, while high body temperature indicates scleroderma).  It would have been obvious to one of ordinary skill in the art at the time of invention to combine the method of diagnosing using a range of missing values of Asada with the diagnosis system of Tsugo with the motivation of providing a differential diagnosis depending on the potential value of missing clinical data (Asada, column 10, lines 63-65).

With regards to claim 2, Asada teaches the diagnosis support apparatus according to claim 1, wherein the processing circuitry is configured to: while fluctuating each of supplementary values that substitute the preset number of types of the feature quantities respectively, input the supplementary values to the computation model, and set an influence degree to each of the preset number of types of the feature quantities based on a change in value of an output signal that is generated when each of the fluctuated supplementary values is input (see at least figure 11, column ; and if types of input feature quantities are insufficient by two or more types relative to the preset number of types (see at least column 11, lines 26-29, four of 20 clinical data inputs unavailable), determine whether or not any of the missing types of the feature quantities has a dominant influence, based on the influence degree, if any of the missing types of the feature quantities is determined to have a dominant influence, generate support information based on the missing type having the dominant influence, and if none of the missing types of the feature quantities is determined to have the dominant influence, input the input feature quantities and the supplementary values that substitute the missing types of the feature quantities to the computation model (see at least figure 11, column 10, lines 57-65, fluctuating body temperature input values show that body temperature is dominant because as body temperature lowers the UIP diagnosis becomes more prevalent, while as body temperature goes up scleroderma diagnosis becomes more prevalent; see at least column 10, lines 37-52, inputting a variation of missing data makes output values for diagnosis models essentially unchanged).  It would have been obvious to one of ordinary skill in the art at the time of invention to combine the method of diagnosing using a range of missing values of Asada with the diagnosis system of Tsugo with the motivation of providing a differential diagnosis depending on the potential value of missing clinical data (Asada, column 10, lines 63-65).

With regards to claim 3, Tsugo teaches the diagnosis support apparatus according to claim 1, wherein the processing circuitry includes in the support information, a name of a test by which the selected type of the feature quantity is obtainable (see at least figure 19, missing data includes CT exam).

With regards to claim 4, Asada teaches the diagnosis support apparatus according to claim 1, wherein the processing circuitry includes in the support information, the change in value of the output signal generated when each of the fluctuated supplementary values is input (see at least .  It would have been obvious to one of ordinary skill in the art at the time of invention to combine the method of diagnosing using a range of missing values of Asada with the diagnosis system of Tsugo with the motivation of providing a differential diagnosis depending on the potential value of missing clinical data (Asada, column 10, lines 63-65).

With regards to claim 5, Tsugo teaches the diagnosis support apparatus according to claim 1, wherein the processing circuitry includes in the support information, at least one of a cost, an exposure amount, a presence or absence of invasiveness, and an implementable time with respect to a test by which the selected type of the feature quantity is obtainable (see at least figure 11, recommended data periods for collection of data, i.e. “one month”, “ten days”).

With regards to claim 6, Asada teaches the diagnosis support apparatus according to claim 1, wherein the processing circuitry includes in the support information, an evidence level of the selecting the type of the feature quantity (see at least figure 8, column 9, lines 35-43).  It would have been obvious to one of ordinary skill in the art at the time of invention to combine the method of diagnosing using a range of missing values of Asada with the diagnosis system of Tsugo with the motivation of providing a differential diagnosis depending on the potential value of missing clinical data (Asada, column 10, lines 63-65).

With regards to claim 7, Asada teaches the diagnosis support apparatus according to claim 1, wherein the processing circuitry generates display data including the output signal and the support information (see at least figure 11).  It would have been obvious to one of ordinary skill in the art at the time of invention to combine the method of diagnosing using a range of missing values of Asada with the diagnosis system of Tsugo with the motivation of providing a differential diagnosis depending on the potential value of missing clinical data (Asada, column 10, lines 63-65).

With regards to claim 8, Asada teaches the diagnosis support apparatus according to claim 1, wherein the computation model is generated by machine learning (see at least abstract, training a neural network).  It would have been obvious to one of ordinary skill in the art at the time of invention to combine the method of diagnosing using a range of missing values of Asada with the diagnosis system of Tsugo with the motivation of providing a differential diagnosis depending on the potential value of missing clinical data (Asada, column 10, lines 63-65).

With regards to claim 9, Tsugo teaches a diagnosis support system that supports a diagnosis using a computation model generated by inferring an input of a preset number of types of feature quantities (see at least figure 1, paragraphs 0161, 0164, medical assistance system with diagnostic assistance program uses average values for missing values), the diagnosis support system comprising: processing circuitry (see at least paragraph 0075, CPU executes processing) configured to: if types of input feature quantities are insufficient by two or more types relative to the preset number of types, generate an output signal by inputting the input feature quantities and supplementary values that substitute missing types of feature quantities (see at least figure 22, paragraph 0164-0166, surplus data and missing data (pulse and dose are at least 2 missing feature quantities) are input and output shows difference information display); and input …the supplementary values to the computation model, select at least one of the types of the feature quantities substituted by the supplementary values… (see at least figure 22, paragraph 0166, system substitutes supplementary values for missing values and they are confirmed).

Tsugo does not explicitly teach …while fluctuating the supplementary value with respect to each of the missing types of the feature quantities, … based on a change in value of an output signal that is generated when each of the fluctuated supplementary values is input to the computation model, and generate support information based on the selected type of the feature quantity.  Asada teaches …while fluctuating the supplementary value with respect to each of the missing types of the feature quantities (see at least column 10, lines 20-36, multiple items of clinical data are missing or unavailable including temperature; at least figure 11, column 10, lines 57-65, fluctuating body , … based on a change in value of an output signal that is generated when each of the fluctuated supplementary values is input to the computation model, and generate support information based on the selected type of the feature quantity (see at least figure 11, column 10, lines 57-65, fluctuating body temperature where low body temperature indicates UIP, while high body temperature indicates scleroderma).  It would have been obvious to one of ordinary skill in the art at the time of invention to combine the method of diagnosing using a range of missing values of Asada with the diagnosis system of Tsugo with the motivation of providing a differential diagnosis depending on the potential value of missing clinical data (Asada, column 10, lines 63-65).

With regards to claim 10, Asada teaches the diagnosis support system according to claim 9, wherein the processing circuitry is configured to: input, while fluctuating each of supplementary values that substitute the preset number of types of the feature quantities respectively, the supplementary values to the computation model, and set an influence degree to each of the preset number of types of the feature quantities based on a change in value of an output signal that is generated when each of the fluctuated supplementary values is input (see at least figure 11, column 10, lines 57-65, fluctuating body temperature input values show that as body temperature lowers the UIP diagnosis becomes more dominant, while as body temperature goes up scleroderma diagnosis becomes more dominant); and if types of input feature quantities are insufficient by two or more types relative to the preset number of types (see at least column 11, lines 26-29, four of 20 clinical data inputs unavailable), determine whether or not any of the missing types of the feature quantities has a dominant influence, based on the influence degree, if any of the missing types of the feature quantities is determined to have a dominant influence, generate support information based on the missing type having the dominant influence, and if none of the missing types of the feature quantities is determined to have the dominant influence, input the input feature quantities and the supplementary values that substitute the missing types of the feature quantities to the computation model (see at least figure 11, column 10, lines 57-65, fluctuating body temperature input values show that body temperature is dominant because as body temperature lowers the UIP diagnosis becomes more prevalent, while as body temperature goes up scleroderma diagnosis .  It would have been obvious to one of ordinary skill in the art at the time of invention to combine the method of diagnosing using a range of missing values of Asada with the diagnosis system of Tsugo with the motivation of providing a differential diagnosis depending on the potential value of missing clinical data (Asada, column 10, lines 63-65).

With regards to claim 11, Tsugo teaches a diagnosis support method (see at least abstract, figure 1, claim 18, medical assistance system with diagnostic assistance method), comprising: extracting a plurality of types of feature quantities from a medical signal (see at least paragraphs 0117-0118, 0140, 0146, 0171, extract patient medical data),- comparing numbers between types of feature quantities inferred to be input to a computation model and the extracted types of the feature quantities (see at least figure 12, designated data items vs. recommended data items); if types of the extracted feature quantities are insufficient by two or more types relative to the inferred number of types, generating an output signal by inputting the extracted feature quantities and a supplementary values that substitute missing types of feature quantities (see at least figure 22, paragraph 0164-0166, surplus data and missing data (pulse and dose are at least 2 missing feature quantities) are input and output displays supplementary data).

Tsugo does not explicitly teach - fluctuating the supplementary value with respect to each of the missing types of the feature quantities, and generating an output signal by inputting the fluctuated supplementary value to the computation model; and selecting at least one of the types of the feature quantities substituted by the supplementary values based on a change in value of an output signal generated when each of the fluctuated supplementary values is input.  Asada teaches …- fluctuating the supplementary value with respect to each of the missing types of the feature quantities, and generating an output signal by inputting the fluctuated supplementary value to the computation model (see at least column 10, lines 20-36, multiple items of clinical data are missing or unavailable including temperature; at least figure 11, column 10, lines 57-65, fluctuating body , …selecting at least one of the types of the feature quantities substituted by the supplementary values based on a change in value of an output signal generated when each of the fluctuated supplementary values is input  (see at least figure 11, column 10, lines 57-65, fluctuating body temperature where low body temperature selects UIP, while high body temperature selects scleroderma).  It would have been obvious to one of ordinary skill in the art at the time of invention to combine the method of diagnosing using a range of missing values of Asada with the diagnosis system of Tsugo with the motivation of providing a differential diagnosis depending on the potential value of missing clinical data (Asada, column 10, lines 63-65).

With regards to claim 12, Asada teaches the diagnosis support method according to claim 11, further comprising: if types of input feature quantities are insufficient by two or more types relative to the present number of types (see at least column 11, lines 26-29, four of 20 clinical data inputs unavailable), determining whether or not any of the missing types of the feature quantities has a dominant influence, based on an influence degree to each of the preset number of types of the feature quantities; if any of the missing types of the feature quantities is determined to have a dominant influence, generating support information based on the missing type having the dominant influence,- and if none of the missing types of the feature quantities is determined to have the dominant influence, inputting the extracted feature quantities and a supplementary values that substitute missing types of feature quantities to the computation model (see at least figure 11, column 10, lines 57-65, fluctuating body temperature input values show that body temperature is dominant because as body temperature lowers the UIP diagnosis becomes more prevalent, while as body temperature goes up scleroderma diagnosis becomes more prevalent; see at least column 10, lines 37-52, inputting a variation of missing data makes output values for diagnosis models essentially unchanged).  It would have been obvious to one of ordinary skill in the art at the time of invention to combine the method of diagnosing using a range of missing values of Asada with the diagnosis system of Tsugo with the motivation of providing a differential diagnosis depending on the potential value of missing clinical data (Asada, column 10, lines 63-65).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Srinivasan, et al. (US 2013/0226613 A1) which discloses estimating missing patient data to help with diagnosing various medical conditions.

Luciano (US 6,317,731 B1) which discloses predicting patient outcome to particular treatment regimens which fills in missing patient data using hypothetical minimum or maximum values depending on what occurred in the actual data of that patient.

Heng, et al. (US 2005/0032066 A1) which discloses predicting disease risks of a population where missing data is filled into multiple data sets, the multiple data sets are integrated or combined into one complete set, having imputed values in place of missing data, which can be used for subsequent analysisWu, M. (2003). “NLM tele -education system for radiology residents interpreting mammography” (Order No. 3100361). Available from ProQuest Dissertations and Theses Professional. (305311914). Retrieved from https://dialog.proquest.com/professional/docview/305311914?accountid=131444 discloses using a slider bar to rate patient data.

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to JOSEPH BURGESS whose telephone number is (571)270-5547.  The Examiner can normally be reached on M-F 8-5.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, ROBERT MORGAN can be reached at (571)272-6773.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free).

Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria, VA 22313-1450

or faxed to 571-273-8300.  Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:

Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/JOSEPH D BURGESS/Primary Examiner, Art Unit 3626